tax_exempt_and_government_entities_division department of the treasury internal_revenue_service washington d c date number release date contact person identification_number telephone number uil employer_identification_number dear this is in response to your letter dated date in which you requested certain rulings with respect to sec_501 sec_507 sec_4940 and background you are a_trust that has been recognized as exempt as a_trust described in sec_501 c and you have been classified as a private_foundation under sec_509 your purposes are encouraging and rewarding excellence in scientific health and public safety literary fine arts and educational_purposes your assets consist entirely of liquid or nearly liquid_assets that were granted to you at your founding and upon your founder's death you will also receive additional assets in the future upon the death of your founder's wife you are seeking to transfer without consideration all of your assets to a new private_foundation at the death of your founder's wife upon the receipt of further assets you will transfer all of those assets to this same new private_foundation the new foundation was formed by your trustees and is currently seeking recognition of exemption as an organization described in sec_501 c the new foundation's purposes are the same as your purposes you have provided that the new foundation will be effectively controlled by the same people who effectively control you after transferring all of your assets to the new foundation but prior to the death of your founder's wife you will continue to exist with no assets you will continue to file a form_990-pf return of private_foundation or sec_4947 trust treated as private_foundation for all years in which you exist upon the death of your founder's wife you will again transfer all of your assets to the new foundation after the second transfer you will seek to terminate your private_foundation_status and your existence as a_trust you will notify the service of your termination no earlier than one day after your second transfer of all of your assets you have stated that you have not and will not notify the secretary of your intent to terminate your status as a private_foundation and that you have not ever either committed willful repeated acts or failures to act or committed a willful and flagrant act or failure to act which gives rise to tax under chapter rulings requested the transfer of all of your assets will not adversely affect your status as a sec_501 c organization and you may continue in existence as a dormant shell and still maintain your sec_501 c status the transfer will qualify as a transfer under sec_507 and will not result in a termination of your foundation status or cause the imposition of the termination_tax under sec_507 the new foundation will not be treated as a newly created organization as a result of the transfers following the transfers you will be eligible to terminate your private_foundation_status through the voluntary termination procedures pursuant to sec_507 pursuant to sec_1 -7 b the date for determining the value of your assets for purposes of calculating the termination_tax pursuant to sec_507 c shall be the date proper notification is given and provided that such notice is given at least one day after the second transfer of all of your assets then the amount of termination_tax due shall be zero dollars after each transfer the new foundation will be treated as if it were you for purposes of sec_4940 through and sec_507 through and the new foundation will be responsible for any of your excise_tax liabilities under chapter to the extent that you do not satisfy such liabilities the transfers will not give rise to any gross_investment_income or capital_gain_net_income within the meaning of sec_4940 and any excess sec_4940 tax paid_by you may be used by the new foundation to offset its sec_4940 tax_liability the transfers will not constitute self-dealing under sec_4941 you will not be required to meet the qualifying_distribution requirements of sec_4942 for either taxable_year of transfers provided that the new foundation's distributable_amount for the year of each transfer is increased by your distributable_amount in addition the new foundation's own distributable_amount under sec_4942 shall be reduced by your excess qualifying distributions under sec_4942 if any the transfers will not constitute taxable_expenditures within the meaning of sec_4945 and you will not be required to exercise expenditure_responsibility with respect to the assets transferred to the new foundation the new foundation as successor to you will be required to exercise expenditure_responsibility with respect to any of your expenditure_responsibility grants if reasonable in amount the legal accounting and other expenses_incurred by you and new foundation in connection with this ruling_request and with effectuating the transfers will be considered qualifying distributions under sec_4942 and will not constitute taxable_expenditures pursuant to sec_4945 law sec_501 c provides that organizations may be exempted from tax if they are organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes and no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_507 provides that the status of any organization as a private_foundation shall be terminated only if such organization notifies the secretary of its intent to accomplish such termination or there have been willful and repeated acts or a willful and flagrant act giving rise to liability for tax under chapter and the secretary notifies such organization that it is liable for such tax sec_507 provides that for purposes of sec_507 sec_508 and sec_509 in the case of a transfer of assets of any private_foundation to another private_foundation pursuant to any liquidation merger redemption recapitalization or other adjustment organization or reorganization the transferee foundation shall not be treated as a newly created organization sec_4940 imposes a tax on each private_foundation which is exempt from taxation under sec_501 a for the taxable_year with respect to the carrying on of its activities a tax equal to percent of the net_investment_income of such foundation for the taxable_year sec_4940 defines net_investment_income as the amount by which a the sum of the gross_investment_income and the capital_gain_net_income exceeds b the deductions allowed by paragraph sec_4940 allows as a deduction all the ordinary and necessary expenses paid_or_incurred for the production or collection of gross_investment_income or for the management conservation or maintenance of property held for the production of such income determined with the modifications set forth in subparagraph b sec_4941 imposes a tax on each act of self-dealing between a disqualified_person and a private_foundation i r c sec_4941 d defines self-dealing as the furnishing of goods services or facilities between a disqualified_person and a private_foundation as well as the payment of compensation by a private_foundation to a disqualified_person sec_4942 imposes a tax on undistributed_income_of_a_private_foundation for any taxable_year which has not been distributed by the first day of the second taxable_year following such taxable_year sec_4942 defines undistributed_income as the amount by which the distributable_amount for such taxable_year exceeds the qualifying distributions made before such time out of such distributable income sec_4942 and e define distributable_amount as an amount equal to five percent of the excess of the fair_market_value of all assets of the foundation over its acquisition_indebtedness for such assets minus the sum of the taxes imposed on such foundation for the taxable_year under sec_4940 sec_4942 defines qualifying_distribution as any amount including that portion or reasonable and necessary administrative expenses paid to accomplish one or more purposes described in sec_170 other than any contribution to an organization controlled by the foundation or one or more disqualified_person with respect to the foundation except as provided in sec_4942 sec_4942 provides that if for the taxable years in the adjustment period for which an organization is a private foundation-- a the aggregate qualifying distributions treated under subsection h as made out of the undistributed_income for such taxable_year or as made out of corpus except to the extent subsection g with respect to the recipient private_foundation or sec_170 f ii applies during such taxable years exceed b the distributable amounts for such taxable years determined without regard to this subsection then for purposes of this section other than subsection h the distributable_amount for the taxable_year shall be reduced by an amount equal to such excess sec_4945 imposes a twenty percent tax on each taxable_expenditure of a private_foundation sec_4945 defines taxable_expenditure as any amount_paid or incurred by a private_foundation as a grant to an organization unless the private_foundation exercises expenditure_responsibility with respect to such grant in accordance with subsection h or an amount_paid for any purpose other than one specified in sec_170 c b sec_4945 defines expenditure_responsibility as the private_foundation will assert all reasonable efforts and establish adequate procedures to see that the grant is spent solely for the purpose for which it was made to obtain full and complete reports from the grantee on how the funds are spent and to make full and detailed reports with respect to such expenditures to the secretary sec_4946 provides that a disqualified_person with respect to a private_foundation includes a substantial_contributor as defined under sec_507 a foundation director or officer and any spouse ancestor child grandchild great grandchild of that contributor director or officer sec_1_501_c_3_-1 states an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_507-1 b provides that in order to terminate its private_foundation_status under paragraph a of this section an organization must submit a statement to the district_director of its intent to terminate its private_foundation_status under sec_507 sec_1 -3 a provides that a transferee organization to which sec_507 applies shall succeed to the aggregate tax_benefit of the transferor organization in an amount equal to the amount of such aggregate tax_benefit multiplied by a faction the numerator of which is the fair_market_value of the assets transferred to such transferee and the denominator of which is the fair_market_value of the assets of the transferor immediately before the transfer sec_1 -3 a provides that if a private_foundation incurs liability for one or more of the taxes imposed under chapter prior to or as a result of making a sec_507 transfer to one or more private_foundations each transferee foundation shall be treated as receiving the transferred assets subject_to such liability to the extent that the transferor does not satisfy such liability sec_1 -3 a provides that a private_foundation is required to meet the distribution_requirements of sec_4942 for any taxable_year in which it makes a sec_507 transfer of all or part of its net assets to another private_foundation such transfer shall itself be counted toward satisfaction of such requirements to the extent the amount transferred meets the requirements of sec_4942 sec_1 -3 a i provides that if a private_foundation transfers all of its net assets to one or more private_foundations which are effectively controlled by the same person or persons which effectively controlled the transferor private_foundation such a transferee foundation shall be treated as if it were the transferor sec_1_507-3 provides that for the purposes of sec_507 the terms other adjustment organization or reorganization shall include any partial_liquidation or any other significant disposition of assets to one or more private_foundations other than transfers for full and adequate_consideration or distributions out of current income the term significant disposition of assets shall include any disposition for a taxable_year where the aggregate of the dispositions to one or more private_foundations is twenty-five percent or more of the fair_market_value of the net assets of the foundation at the beginning of the taxably year sec_1 -3 d states that unless a private_foundation voluntarily gives notice pursuant to sec_507 a transfer of assets described in sec_507 will not constitute a termination of the transferor's private_foundation_status under sec_507 sec_1_507-4 provides that if a private_foundation makes a transfer makes a transfer described in sec_507 or then it is not subject_to the tax imposed under sec_507 with respect to such transfer unless the provisions of sec_507 become applicable sec_1_507-7 provides that in the case of a termination under sec_507 the date referred to in paragraph a of this section shall be the date on which the terminating foundation gives the notification described in sec_507 sec_53 d -2 f provides that the fact that a disqualified_person receives an incidental or tenuous benefit from the use by a foundation of its income or assets will not by itself make such use an act of self-dealing thus the public recognition a person may receive arising from the charitable activities of a private_foundation to which such person is a substantial_contributor does not in itself result in an act of self-dealing since generally the benefit is incidental and tenuous for example a grant by a private_foundation to a sec_509 or organization will not be an act of self-dealing merely because one of the sec_509 or organization's officers directors or trustees is also a manager of or a substantial_contributor to the foundation treas reg a -3 a provides that any amount including program-related investments as defined in sec_4944 and reasonable and necessary administrative expenses paid to accomplish one or more purposes described in sec_170 or sec_53_4945-5 provides that if a private_foundation makes a grant to a private_foundation for endowment for the purchase of capital equipment or for other capital purposes the grantor foundation shall require reports from the grantee on the use of the principal and the income from the grant funds the grantee shall make such reports annually for its taxable_year in which the grant was made and the immediately succeeding two taxable years sec_53_4945-6 provides that any payment which constitutes a qualifying_distribution under sec_4942 or an allowable deduction under sec_4940 will not ordinarily be treated as taxable_expenditures under sec_4945 sec_53_4945-6 provides that any expenditures_for unreasonable administrative expenses including compensation consultant fees and other fees for services rendered will ordinarily be taxable_expenditures under sec_4945 unless the foundation can demonstrate that such expenses were paid_or_incurred in the good_faith belief that they were reasonable and that the payment or incurrence of such expenses in such amounts was consistent with ordinary business care and prudence the determination whether an expenditure is unreasonable shall depend upon the facts and circumstances of the particular case sec_53_4945-6 provides that if a private_foundation transfers assets as described in sec_507 the transferred assets will not be considered used exclusively for purposes described in sec_170 c unless the assets are transferred to a fund or organization described in sec_501 sec_53_4946-1 a provides that for purposes of sec_4941 only the term disqualified persons shall not include any organization which is described in sec_501 c other than organizations described in sec_509 revrul_64_182 c b provides that corporation organized exclusively for charitable purposes derives its income principally from the rental of space in a large commercial office building which it owns maintains and operates the charitable purposes of the corporation are carried out by aiding other charitable organizations selected in the discretion of its governing body through contributions and grants to such organizations for charitable purposes the ruling holds that the corporation is deemed to meet the primary purpose test of sec_1_501_c_3_-1 of the regulations and to be entitled to exemption under sec_501 where it is shown to be carrying on through such contributions and grants a charitable program commensurate in scope with its financial resources revrul_78_387 1978_2_cb_270 provides that a private_foundation that had a carryover of excess qualifying distributions as described in sec_4942 transferred all its assets to another private_foundation that was controlled by the same persons who controlled the first foundation the transferee foundation may reduce its distributable_amount under sec_4942 by such carryover revrul_2002_28 c b provides a transfer of assets described in sec_507 does not constitute a termination of the transferor's private_foundation_status under sec_507 unless the transferor voluntarily gives notice pursuant to sec_507 see sec_1 b and d the transferor foundation is not required to provide such notice in situation ps dissolution under state law has no effect on whether p has terminated its private_foundation_status for federal tax purposes the ruling also goes on to state that the distributions are made to sec_501 c organizations which cannot be disqualified persons for sec_4941 purposes therefore there is no self-dealing the ruling also commented on sec_4945 stating that because each transferor foundation transfers all of its assets to one or more private_foundations effectively controlled by the same persons that effectively control the transferor the transferee foundations are treated as though they were the transferor for purposes of sec_4945 see sec_1 -3 a i because the transferee foundations are treated as the transferor foundation rather than as recipients of expenditure_responsibility grants there are no expenditure_responsibility requirements that must be exercised under sec_4945 or h with respect to the transfers to the transferee foundations see sec_1_507-3 and iii example analysis ruling the transfer of all of your assets will not adversely affect your status as a sec_501 organization and you may continue in existence as a dormant shell and still maintain your sec_501 status in order to be exempt under sec_501 c an organization must be operated exclusively for an exempt_purpose sec_1_501_c_3_-1 revrul_64_182 supra providesthatthe provision of grants to exempt_organizations is a charitable purpose under sec_501 c here you are providing a grant to an organization that is expected to be recognized as exempt under sec_501 c the provision of grants to such an organization is in furtherance of your exempt_purpose therefore it does not create a substantial non-exempt purpose the transfer of assets described by you does not affect your exempt status under sec_501 c additionally you will continue to operate for an exempt_purpose following your distribution since you will continue to operate charitable activities commensurate in scope with your financial resources see revrul_64_182 and you have a specific plan to continue such charitable distributions upon the receipt of funds for which you have an identifiable legal right in the future your proposed transactions do not jeopardize your tax exemption you will also continue to file form 990-pfs in the intervening years avoiding the effects of ruling sec_2 and the transfer will qualify as a transfer under sec_507 and will not result in a termination of your foundation status or cause the imposition of the termination_tax under sec_507 the new foundation will not be treated as a newly created organization as a result of the transfers and after each transfer the new foundation will be treated as if it were you for purposes of sec_4940 through and sec_507 through and the new foundation will be responsible for any of your excise_tax liabilities under chapter to the extent that you do not satisfy such liabilities sec_507 describes a transfer from one private_foundation to another private_foundation according to any liquidation merger redemption recapitalization or other adjustment organization or reorganization sec_1_507-3 describes the terms other adjustment organization or reorganization as including any partial_liquidation or any other significant distribution of assets to one or more private_foundations other than transfers for full and adequate_consideration or distributions out of current income the term significant disposition of assets to one or more private_foundations is defined by sec_1 -3 c as any disposition or series of dispositions where the aggregate value transferred i sec_25 percent or more of the fair_market_value of the net assets of the foundation at the beginning of the taxable_year since you are transferring more than percent of the fair_market_value of your net assets to the new foundation a private_foundation for no consideration your proposed transfer is a significant disposition of assets that qualifies as a transfer under sec_507 therefore the new foundation will not be considered a new organization and it will assume your aggregate tax_benefit and liabilities in proportion to the fair_market_value of the real and personal_property it receives over your total net asset value prior to the transfer see sec_1_507-3 pursuant to sec_1_507-4 a private_foundation that makes a transfer described in sec_507 is not subject_to the tax imposed under sec_507 with respect to such transfer unless the provisions of sec_507 become applicable your transfer will constitute a significant distribution of assets described in sec_507 you have stated that you have not and will not notify the secretary of your intent to terminate your status as a private_foundation and that you have not ever either committed willful repeated acts or failures to act or committed a willful and flagrant act or failure to act which gives rise to tax under chapter therefore your proposed transfer of assets to the new foundation under sec_507 will not terminate your private_foundation_status under sec_507 and does not result in a termination_tax imposed by sec_507 sec_1_507-3 provides that in the case of a significant disposition of assets to one or more private_foundations within the meaning of paragraph c supra the transferee organization shall not be treated as a newly created organization under sec_1 -3 a i if a private_foundation transfers all of its net assets to another private_foundation which is effectively controlled by the same person or persons which effectively controlled the transferor private_foundation the transferee private_foundation is treated as if it were the transferor here you are transferring all of your net assets so assuming that the new foundation is effectively controlled by the same persons that control you as you have stipulated the new foundation is not treated as a newly created organization instead it will be treated as you for all private_foundation purposes including sec_4940 through and sec_507 through ruling sec_4 and following the transfers you w111 be eligible to terminate your private_foundation_status through the voluntary termination procedures pursuant to sec_507 and pursuant to sec_1 b the date for determining the value of your assets for purposes of calculating the termination_tax pursuant to sec_507 shall be the date proper notification is given and provided that such notice is given at least one day after the second transfer of all of your assets then the amount of termination_tax due shall be zero dollars sec_1_507-1 b provides that in order for a private_foundation to terminate its private_foundation_status under sec_507 it must submit a statement to the service of its intent to terminate its private_foundation_status under sec_507 where there have been no willful repeated acts or failures to act and no flagrant act or failure to act which would give rise to taxes and penalties under chapter a taxpayer may elect to terminate its private_foundation_status by notifying the manager exempt_organizations determinations of its intent to accomplish such termination and paying any termination_tax deemed to be due under sec_507 since you have committed no willful repeated acts or failures to act and no flagrant act or failure to act which would give rise to taxes and penalties under chapter you are eligible to terminate your private_foundation_status through a voluntary termination sec_507 imposes a tax on a terminating private_foundation equal to the lesser_of the aggregate tax_benefit resulting from its sec_501 c status and the value of its net assets sec_1_507-7 provides that in the case of a voluntary termination the date for determining the value of the foundation's assets for purposes of the termination_tax shall be the date on which the foundation gives the notification described in sec_507 you state that you will provide notification no earlier than one day after the full transfer of all of your assets following the death of your founder's wife at this point you will have no assets your situation is substantially_similar to that found in revrul_2002_28 supra where the organizations in all three situations provide notice at least one day after transferring all of their assets the ruling determined that in this case the organizations would owe zero dollars under sec_507 similar to the organizations in revrul_2002_28 you will owe zero dollars in termination taxes under sec_507 if you provide notice of termination no earlier than one day after the transfer of all of your assets ruling the transfers will not give rise to any gross_investment_income or capital_gain_net_income within the meaning of sec_4940 and any excess sec_4940 tax paid_by you may be used by the new foundation to offset its sec_4940 tax_liability sec_4940 generally imposes an excise_tax on a private foundation's net_investment_income for the taxable_year sec_4940 defines net_investment_income as the amount by which the sum of the gross_investment_income and the capital_gain_net_income exceeds the deductions allowed under sec_4940 revrul_2002_28 supra holds that transfers from a private_foundation to one or more private_foundations which are transfers described in sec_507 b do not constitute investments of the transferor for purposes of sec_4940 thus the transfers do not give rise to net_investment_income subject_to tax under sec_4940 in addition because the transferor foundation transfers all of its assets to one or more private_foundations effectively controlled by the same persons that effectively control the transferor any excess sec_4940 tax paid_by the transferor may be used by the transferee to offset the transferees' sec_4940 tax_liability your transfer to the new foundation is similar to those found in revrul_2002_28 in that it is a transfer described in sec_507 supra that is made to another private_foundation that is effectively controlled by the same persons that effectively control you since your transfer is the same as that found in revrul_2002_28 your transfer is not an investment thus does not give rise to tax under sec_4940 additionally any excess sec_4940 taxes paid_by you may be used by the new foundation to offset its own sec_4940 tax_liability ruling the transfers will not constitute self-dealing under sec_4941 sec_4941 a imposes an excise_tax on each act of self-dealing between a disqualified_person and a private_foundation sec_4941 and sec_1 -3 a determine whether the proposed transfer of your assets to the new foundation will constitute an act of self-dealing between a private_foundation and its disqualified persons as defined in sec_4946 under sec_53_4946-1 a a disqualified_person does not include organizations that are exempt under sec_501 rev_rul supra also discusses the distribution from a private_foundation to another sec_501 c organization stating that such a distribution is not subject_to sec_4941 due to the exception for sec_501 c organizations any benefit to your foundation managers is incidental and tenuous under the circumstances therefore your transfer of assets to the new foundation is not an act of self dealing assuming that the new foundation is recognized by the service as an organization exempt from tax under sec_501 ruling you will not be required to meet the qualifying_distribution requirements of sec_4942 for either taxable_year of transfers provided that the new foundation's distributable_amount for the year of each transfer is increased by your distributable_amount in addition the new foundation's own distributable_amount under sec_4942 shall be reduced by your excess qualifying distributions under sec_4942 if any sec_1_507-3 provides that if the same persons control the both the transferee and transferring organization then they will be treated as the same organization for purposes of sec_4940 through revrul_2002_28 supra states that the transfers to the transferee foundations are not treated as qualifying distributions because in the situations described in the revenue_ruling the transferee foundations are treated as though they were the transferor foundations for purposes of sec_4942 furthermore revrul_2002_28 provides that the transferee foundation assumes all obligations with respect to the transferor's undistributed_income within the meaning of sec_4942 if any and reduces its own distributable_amount under sec_4942 by the transferor foundation's excess qualifying distributions under sec_4942 additionally revrul_78_387 supra provides that when a private_foundation transfers all of its assets to another private_foundation that is controlled by the same persons as the transferring organization then the transferee foundation may reduce its distributable_amount under sec_4942 by the amount of the transferor's excess qualifying distributions as described in sec_4942 thus your transfer to the new foundation will not be a qualifying_distribution and the new foundation will assume your obligations for qualifying distributions if any or reduce its own qualifying_distribution requirements by any excess distributions you may have as described in sec_4942 ruling the transfers will not constitute taxable_expenditures within the meaning of sec_4945 and you will not be required to exercise expenditure_responsibility with respect to the assets transferred to the new foundation the new foundation as successor to you will be required to exercise expenditure_responsibility with respect to any of your expenditure_responsibility grants with a sec_507 transfer if all of the assets of a private_foundation are transferred to another private_foundation effectively controlled by the same person s the transferee foundation will be treated as if it were the transferor organization and would be subject_to any liabilities not paid_by the transferor sec_1_507-3 and i since the transferee organization in such a transaction is treated as the transferor there are no expenditure_responsibility requirements with respect to such transactions sec_1_507-3 example revrul_2002_28 supra you have represented that the same persons effectively control both you and the new foundation given your representations of effective_control the new foundation will be treated as you for sec_4945 purposes since the new foundation is treated as you there are no expenditure_responsibility requirements that must be exercised under sec_4945 and h with respect to your transfer of assets to the new foundation any expenditure responsibilities remaining after the transfer of all of your assets to the new foundation will be assumed by the new foundation ruling if reasonable in amount the legal accounting and other expenses_incurred by you and new foundation in connection with this ruling_request and with effectuating the transfers will be considered qualifying distributions under sec_4942 and will not constitute taxable_expenditures pursuant to sec_4945 sec_53_4942_a_-3 defines the term qualifying_distribution as any amount including reasonable and necessary administrative expenses paid to accomplish one or more purposes described in sec_170 since your legal accounting and other expenses_incurred in connection with this ruling_request and with effectuating the transfers will be reasonable and consistent with ordinary business care and prudence and paid to accomplish one or more purposes described in sec_170 c b the granting of assets to an organization described in sec_501 c such expenses are considered qualifying distributions under sec_4942 under sec_53_4945-6 of the regulations legal administrative and other expenses_incurred by a private_foundation are not taxable_expenditures if the foundation can demonstrate that such expenses were paid_or_incurred in the good_faith belief that they were reasonable and that the payment or incurrence of such expenses in such amounts was consistent with ordinary business care and prudence the determination whether an expenditure is reasonable depends upon the facts and circumstances of a particsular case thus your payment of such reasonable expenses assuming that you can demonstrate ordinary care and prudence will not constitute a taxable_expenditure under sec_4945 rulings the transfer of all of your assets will not adversely affect your status as a sec_501 c organization and you may continue in existence and still maintain your sec_501 c status the transfer will qualify as a transfer under sec_507 and will not result in a termination of your foundation status or cause the imposition of the termination_tax under sec_507 the new foundation will not be treated as a newly created organization as a result of the transfers following the transfers you will be eligible to terminate your private_foundation_status through the voluntary termination procedures pursuant to sec_507 pursuant to sec_1_507-7 the date for determining the value of your assets for purposes of calculating the termination_tax pursuant to sec_507 shall be the date proper notification is given and provided that such notice is given at least one day after the second transfer of all of your assets then the amount of termination_tax due shall be zero dollars after each transfer the new foundation will be treated as if it were you for purposes of sec_4940 through and sec_507 through and the new foundation will be responsible for any of your excise_tax liabilities under chapter to the extent that you do not satisfy such liabilities the transfers will not give rise to any gross_investment_income or capital_gain_net_income within the meaning of sec_4940 and any excess sec_4940 tax paid_by you may be used by the new foundation to offset its sec_4940 tax_liability the transfers will not constitute self-dealing under sec_4941 your transfer to the new foundation will not be a qualifying_distribution and the new foundation will assume your obligations for qualifying distributions if any or reduce its own qualifying_distribution requirements by any excess distributions you may have as described in sec_4942 the transfers will not constitute taxable_expenditures within the meaning of sec_4945 and you will not be required to exercise expenditure_responsibility under sec_4945 with respect to the assets transferred to the new foundation the new foundation as successor to you will be required to exercise expenditure_responsibility with respect to any of your expenditure_responsibility grants if reasonable in amount the legal accounting and other expenses_incurred by you and new foundation in connection with this ruling_request and with effectuating the transfers will be considered qualifying distributions under sec_4942 and will not constitute taxable_expenditures pursuant to sec_4945 this ruling is contingent upon the new foundation receiving a favorable determination_letter from the internal_revenue_service stating that the new foundation has been recognized as an organization described in sec_501 c this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_611 o k of the code provides that it may not be used or cited by others as precedent this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described specifically this ruling does not reach any conclusion as to the qualifying_distribution status of your proposed transfer under sec_4942 because it could help resolve questions concerning your federal_income_tax status this ruling should be kept in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative sincerely michael seto manager exempt_organizations enclosure notice
